Citation Nr: 0802336	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased initial evaluation for the 
residuals of squamous cell carcinoma of the larynx, currently 
evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for skin rashes.

4.  Entitlement to service connection for eyesight 
disability.

5.  Entitlement to service connection for cirrhosis of the 
liver.

6.  Entitlement to service connection for disability 
exhibited by insomnia.

7.  Entitlement to service connection for Hepatitis B.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

11.  Entitlement to service connection for back disability.

12.  Entitlement to service connection for neuropathy of the 
hands.

13.  Entitlement to service connection for neuropathy of the 
feet.

14.  Entitlement to service connection for joint disability.

15.  Entitlement to service connection for heart disease.

16.  Entitlement to service connection for disability 
exhibited by high blood pressure.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted the veteran's claim of 
entitlement to service connection for cancer of the larynx, 
found that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for PTSD, and which denied service connection for 
the disabilities listed in The Issues section numbered 2 
through 16.  A hearing before the undersigned Veterans Law 
Judge at the RO was held in September 2007.

The issue of entitlement to an increased initial evaluation 
for the residuals of larynx cancer is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Statements by the veteran at his hearing could be construed 
as a claim of a total disability rating based on individual 
unemployability.  As this matter has not been addressed, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a decision dated August 1999, the RO denied service 
connection for PTSD.  The veteran did not timely perfect an 
appeal of this decision, and it therefore became final.

2.  The evidence received since the unappealed August 1999 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
PTSD.

3.  The preponderance of the evidence of record is against a 
finding that the veteran has skin rashes which are related to 
service, to include as related to herbicide exposure.

4.  The preponderance of the evidence of record indicates 
that the only eye condition the veteran has is refractive 
error, which is not a disability for VA purposes.

5.  The preponderance of the evidence of record is against a 
finding that the veteran has cirrhosis or any liver 
disability which is related to service, to include as related 
to herbicide exposure.

6.  The preponderance of the evidence of record is against a 
finding that the veteran has a disability manifested by 
insomnia which is related to service, to include as related 
to herbicide exposure.

7.  The preponderance of the evidence of record is against a 
finding that the veteran has a diagnosis of Hepatitis B, or 
its residuals, which is related to service, to include as 
related to herbicide exposure.

8.  The preponderance of the evidence of record is against a 
finding that the veteran has a disability exhibited by 
headaches which is related to service, to include as related 
to herbicide exposure.

9.  The preponderance of the evidence of record is against a 
finding that the veteran has a hearing loss which is related 
to service, to include as related to herbicide exposure.

10.  The preponderance of the evidence of record is against a 
finding that the veteran has TMJ which is related to service, 
to include as related to herbicide exposure.

11.  The preponderance of the evidence of record is against a 
finding that the veteran has a back disability which is 
related to service, to include as related to herbicide 
exposure, or as aggravated by service.

12.  The preponderance of the evidence of record is against a 
finding that the veteran has neuropathy of the hands or feet 
which is related to service, to include as related to 
herbicide exposure.

13.  The preponderance of the evidence of record is against a 
finding that the veteran has joint disability which is 
related to service, to include as related to herbicide 
exposure.

14.  The preponderance of the evidence of record is against a 
finding that the veteran has heart disease which is related 
to service, to include as related to herbicide exposure.

15.  The preponderance of the evidence of record is against a 
finding that the veteran has disability exhibited by high 
blood pressure which is related to service, to include as 
related to herbicide exposure.


CONCLUSIONS OF LAW

1.  The August 1999 decision of the RO, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence received since the August 1999 RO decision, 
which denied service connection for PTSD, is not new and 
material and the claim for service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

3.  Skin rashes were not incurred in or aggravated by active 
military service, including exposure to herbicides.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  An acquired eye disability was not incurred in or 
aggravated by active military service, including exposure to 
herbicides.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

5.  A liver disability, to include cirrhosis, was not 
incurred in or aggravated by active military service, 
including exposure to herbicides.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

6.  A disability manifested by insomnia was not incurred in 
or aggravated by active military service, including exposure 
to herbicides.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

7.  Hepatitis B was not incurred in or aggravated by active 
military service, including exposure to herbicides.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

8.  Chronic headaches were not incurred in or aggravated by 
active military service, including exposure to herbicides.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

9.  Hearing loss was not incurred in or aggravated by active 
military service, including exposure to herbicides.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

10.  TMJ was not incurred in or aggravated by active military 
service, including exposure to herbicides.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

11.  A back disability was not incurred in or aggravated by 
active military service, including exposure to herbicides.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

12.  Neuropathy of the hands and feet was not incurred in or 
aggravated by active military service, including exposure to 
herbicides.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

13.  Joint disability was not incurred in or aggravated by 
active military service, including exposure to herbicides.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

14.  Heart disease was not incurred in or aggravated by 
active military service, including exposure to herbicides.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

15.  Disability exhibited by high blood pressure was not 
incurred in or aggravated by active military service, 
including exposure to herbicides.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated May 2005, August 2005, and March 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
With regard to the application to reopen the claim of service 
connection for PTSD, the veteran has been given the 
additional notice requirements outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims 
numerous times.  The duties to notify and assist have been 
met, as to those claims being decided on this appeal.


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

Historically, the Board notes that the veteran was previously 
finally denied service connection for PTSD by an August 1999 
RO decision.  The veteran was denied service connection for 
PTSD at that time because, while one record proposed to rule 
out a diagnosis of PTSD, there was no indication in the 
record at that time that the veteran ever had a diagnosis of 
PTSD.  The veteran did not appeal this decision within one 
year of its promulgation, and it is therefore final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).

Since this rating decision is final, the veteran's current 
claim of service connection for PTSD may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim.  As noted above, 
the veteran was previously denied service connection because 
the evidence of record did not show that the veteran had a 
diagnosis of PTSD.  None of the newly submitted evidence 
shows that the veteran has been diagnosed with PTSD.  A 
private record dated July 2003 noted that the veteran 
reported a past medical history of PTSD; however, this is not 
a medical diagnosis, but merely a recitation by the physician 
of what the veteran told him his prior medical history was.  
At no time does this physician diagnose the veteran with 
PTSD.  Further, there is no other medical evidence of record 
showing that the veteran has been diagnosed with PTSD at any 
time.  

The Board notes that the veteran's opinions as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Although the veteran and his representative 
have asserted that these conditions had their origin in 
service, lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Therefore, as the veteran was previously denied service 
connection for PTSD because he had never been diagnosed with 
PTSD, and as no new evidence has been presented which 
indicates that the veteran at any time has been given a 
medical diagnosis of PTSD, the Board finds that new and 
material evidence has not been submitted sufficient to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.


Claims of entitlement to service connection.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  In this case, his 
DD-214 indicates that the veteran spent a year serving in 
Vietnam, and therefore he is afforded the presumption of 
herbicide exposure while serving in Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  The 
National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 68 Fed. Reg. 27630 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Initially the Board points out that, while the veteran is 
presumed to have been exposed to herbicides in service; none 
of these conditions, with the exception of peripheral 
neuropathy, which is discussed in detail below, are ones for 
which presumptive service connection may be granted as 
related to herbicide exposure. Therefore, service connection 
on a presumptive basis as due to herbicide exposure for any 
of these claims conditions other than peripheral neuropathy 
cannot be granted.  While the veteran could still be granted 
service connection for any of these conditions as directly 
related to herbicide exposure if warranted by the evidence of 
record, as no medical evidence has been presented linking any 
of these claimed conditions to herbicide exposure, service 
connection as directly due to herbicide exposure is also not 
warranted.  However, while the evidence of record does not 
show that any of these conditions is related to herbicide 
exposure, either on a direct or a presumptive basis, service 
connection could be granted for any of these on a direct 
basis, as discussed below.

Taking into account all relevant evidence, the Board finds 
that service connection for skin rashes not warranted.  In 
this regard, the Board does note that the veteran was treated 
once, in service, in September 1967, for dermatitis.  The 
veteran was also treated once in service, in September 1968, 
for "V.D. warts."  However, the veteran's September 1968 
report of separation examination is negative for any skin 
conditions, other than a scar of the abdomen.  Similarly, the 
veteran's September 1968 report of medical history indicates 
that the veteran reported that he did not have any skin 
diseases at that time.  Since service, there is no indication 
that the veteran has been treated for, or diagnosed with, any 
skin disability.  Although the veteran reported, in his 
September 2007 hearing testimony, that he had problems with 
his hands and feet peeling, as well as a problem in his groin 
area, there is no medical evidence of record which indicates 
that the veteran has a current skin disability.  There is 
also no evidence of record which indicates that the veteran's 
current complaints are related to his in service treatment 
nearly 40 years ago.  As there is no evidence of record that 
indicates that the veteran has a current diagnosis of any 
skin disability, and there is no evidence of record which 
links the veteran's current skin complaints to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for eyesight disability is not 
warranted.  Reviewing the veteran's service medical records, 
his induction examination of November 1966 clearly indicated 
that he had a refractive error upon entering service; the 
veteran was issued glasses at that time.  The veteran's 
September 1968 report of separation examination noted a 
similar, although slightly improved, refractive error.  At no 
other time, before, during, or in the nearly 40 years since 
the veteran's separation from service, has the veteran been 
found to have an acquired eye disability.  Under 38 C.F.R. § 
3.303(c) (2004), refractive error of the eye is not a disease 
or injury for the purpose of VA disability compensation.  As 
there is no evidence of record indicating that the veteran 
has, at any time, had any eye condition other than refractive 
error, and as refractive error is not considered a disability 
for VA compensation purposes, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for an eye disability.

Taking into account all relevant evidence, the Board finds 
that service connection for cirrhosis of the liver is not 
warranted.  The veteran's service medical records are 
negative for complaints of, or treatment for, cirrhosis, or 
any liver disability.  Although the veteran has alleged in 
his hearing testimony that he has cirrhosis, and the veteran 
has reported a diagnosis of cirrhosis in several private 
medical records, there is no medical evidence of record 
indicating that the veteran has received a diagnosis of 
cirrhosis or any liver disability.  Nevertheless, even if the 
Board were to assume that the veteran carries a current 
diagnosis of cirrhosis, there is no evidence of record 
indicating that he had this disability until many years after 
service, and no medical evidence linking this disability to 
service in any way.  With no evidence having been presented 
to indicate that this disability manifested until many years 
after the veteran's separation from service, and no medical 
evidence having been presented to indicate that this 
disability is in any way related to service, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for disability exhibited by insomnia 
is not warranted.  The veteran's service medical records are 
negative for complaints of, or treatment for, any disability 
exhibited by insomnia.  While the veteran has reported 
current sleeping problems, there is no medical evidence of 
record showing that the veteran has ever been diagnosed with 
a disability manifested by insomnia.  Incumbent on a grant of 
service connection is medical evidence that the veteran has 
the disability for which service connection is claimed.  With 
no evidence of disability exhibited by insomnia in service, 
and with no current medical evidence showing that the veteran 
has a disability manifested by insomnia, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for Hepatitis B is not warranted.  
The veteran's service medical records are negative for 
complaints of, or treatment for, Hepatitis B.  While the 
veteran has reported, in his hearing testimony and in other 
private medical records, that he has been diagnosed 
previously with Hepatitis B, there is no medical evidence of 
record showing that the veteran has ever been diagnosed with 
Hepatitis B.  Nevertheless, even if the Board were to assume 
that the veteran was once diagnosed with Hepatitis B, there 
is no evidence of record indicating that he had this 
disability until many years after service, and no medical 
evidence linking this disability to service in any way.  With 
no evidence of Hepatitis B in service, and with no current 
medical evidence showing that the veteran has Hepatitis B, or 
residuals related to Hepatitis B, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for headaches is not warranted.  The 
veteran's service medical records are negative for complaints 
of, or treatment for, headaches.  None of the veteran's 
medical records subsequent to service show a diagnosis of 
headaches.  However, even assuming that the veteran does 
currently have headaches, there is no indication in the 
record that the veteran incurred these headaches until many 
years after service, and no medical evidence of record 
linking these headaches to service in any way.  The veteran 
himself stated at his September 2007 hearing that his 
headaches had only started two years previously, which would 
place their origin at roughly 35 years after his separation 
from service.  With no evidence having been presented to 
indicate that the veteran was given a diagnosis of, or seen 
for treatment for, headaches, until many years after service, 
and with no medical evidence of record linking the veteran's 
complaints of headaches to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for hearing loss is not warranted. 

Upon entrance service examination in November 1966, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
0
-10
15
LEFT
15
0
-10
-5
0

The veteran's separation examination, dated September 1968, 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

These finings are within normal limits.  While the veteran 
currently reports problems with hearing loss, there is no 
evidence that the veteran has been diagnosed with hearing 
loss, and no medical evidence of record that the veteran's 
current complaints of hearing loss, nearly 40 years after his 
separation from service, are related to service.

As such, with no evidence of record indicating that the 
veteran currently has a hearing loss disability, with no 
evidence of record indicating that the veteran had complaints 
of hearing loss any earlier than nearly 40 years after his 
separation from service, and with no medical evidence of 
record indicating that the veteran's current complaints of 
hearing loss are related to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for TMJ is not warranted.  The 
veteran's service medical records are negative for complaints 
of, or treatment for, TMJ.  While the veteran has reported 
being treated for TMJ in the past, there is no medical 
evidence of record showing that the veteran has ever been 
diagnosed with TMJ.  Incumbent on a grant of service 
connection is medical evidence that the veteran has the 
disability for which service connection is claimed.  
Nevertheless, even if the Board were to assume that the 
veteran was once diagnosed with TMJ, there is no evidence of 
record indicating that he had this disability until many 
years after service, and no medical evidence of record 
linking this disability to service in any way.  With no 
evidence of the veteran having TMJ in service, and with no 
current medical evidence showing that the veteran has TMJ, or 
what diagnosed with this disability until many years after 
his separation from service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that entitlement to service connection for back disability is 
not warranted.  In the veteran's pre-induction report of 
medical history, dated November 1966, he indicated that he 
had a problem with back pain, secondary to heavy lifting.  
However, although the veteran indicated that he was seen in 
service for back problems, the veteran's entrance medical 
examination, separation medical examination, and all his 
service medical records, are negative for complaints of, or 
diagnosis of, any back disability, or any report of any back 
pain whatsoever.  Thus, the evidence shows that the veteran 
complained of back pain on service entry, but did not exhibit 
a back disability then or at any other time in service.  The 
medical evidence does not show any complaints of, or 
treatment for, back pain again until May 2001, over 30 years 
after the veteran's separation from service.  With no 
evidence having been presented to indicate that a back 
disability was present in service, and with no medical 
evidence having been presented to link the veteran's current 
back complaints to service, the Board finds that the 
preponderance of the evidence of record is against the claim 
of service connection for a back disability.

Taking into account all relevant evidence, the Board finds 
that service connection for neuropathy of the hands and the 
feet is not warranted.  Initially, as to the question of 
whether this disability is related to herbicide exposure, 
acute and subacute peripheral neuropathy are conditions for 
which service connection can be granted as presumptively 
related to exposure to herbicides.  However, 38 C.F.R. 
§ 3.309(e) provides that, for the purposes of presumptive 
service connection, acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent, and which 
resolves within two years of the date of onset.  As there is 
no indication in the veteran's claims file that the veteran's 
reported peripheral neuropathy started within weeks or months 
of his return from Vietnam, but rather started many years 
after his separation from service, service connection for 
peripheral neuropathy on a presumptive basis is not 
warranted.  Although the veteran could be granted service 
connection for peripheral neuropathy on a direct basis as due 
to herbicide exposure, as no medical evidence has been 
presented linking the veteran's current peripheral neuropathy 
complaints to herbicide exposure, the veteran's claim cannot 
be maintained on this point as well.  However, the veteran 
could still be granted service connection for peripheral 
neuropathy on a direct basis.

However, the veteran's service medical records are negative 
for complaints of, or treatment for, neuropathy.  While the 
veteran has reported trouble with tingling of the hands and 
feet, there is no medical evidence of record showing that the 
veteran has ever been diagnosed with neuropathy.  Incumbent 
on a grant of service connection is medical evidence that the 
veteran has the disability for which service connection is 
claimed.  Nevertheless, even if the Board were to assume that 
the veteran has been diagnosed with neuropathy of the hands 
or feet, there is no evidence of record indicating that he 
had this disability until many years after service, and no 
medical evidence of record linking this disability to service 
in any way.  With no evidence of the veteran having 
neuropathy in service or for many years thereafter, and with 
no current medical evidence showing that the veteran has 
neuropathy related to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for joint disability is not 
warranted.  The veteran's service medical records are 
negative for complaints of, or treatment for, joint aches.  
While the veteran has reported disability exhibited by joint 
aches during his hearing testimony, there is no medical 
evidence of record showing that the veteran has ever been 
diagnosed with a joint disability.  Incumbent on a grant of 
service connection is medical evidence that the veteran has 
the disability for which service connection is claimed.  
Nevertheless, even if the Board were to assume that the 
veteran does have a current joint disability, there is no 
evidence of record indicating that he had this disability 
until many years after service, and no medical evidence of 
record linking this disability to service in any way.  With 
no evidence of the veteran having joint aches in service, and 
with no current medical evidence showing that the veteran has 
a current joint disability that is related to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for heart disease is not warranted.  
Initially, the Board points out that the veteran's service 
medical records, to include a September 1968 report of 
separation examination, are negative for complaints of, or 
treatment for, any cardiovascular disorder.  Although the 
veteran indicated in his hearing testimony in September 2007 
that he had heart disease, the medical evidence of record 
does not show any diagnosis of any cardiovascular disorder at 
present.  Incumbent on a finding of service connection is a 
finding that the veteran has the disability for which service 
connection is claimed.  As the evidence does not show that 
the veteran, at any time, prior, during, or subsequent to 
service, through the present, almost 40 years after his 
separation from service, has been diagnosed with any 
cardiovascular disorder, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for disability exhibited by high 
blood pressure is denied.  The veteran's blood pressure 
reading during his induction examination of November 1966 was 
136/86.  A report of the veteran's separation examination 
dated September 1968 indicates that the veteran's blood 
pressure reading at that time was 138/80.  There is no 
indication in the claims file that the veteran had elevated 
blood pressure until around 2003, when treatment records show 
several blood pressures ranging from the 140s to the 150s 
over 80s.  These readings are not sufficiently elevated 
however to constitute a diagnosis of hypertension for VA 
purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101, defines 
hypertension as occurring when the diastolic blood pressure 
is predominantly 90mm or greater, or the systolic blood 
pressure is predominantly 160mm or greater.  The veteran's 
blood pressure was only elevated to a level of hypertension 
twice, once during readings in February 2003, when the 
veteran's blood pressure was 170/90 and 164/90, attributed to 
a period of stress, and once in March 2000 when the veteran's 
blood pressure was found to be 172/98, after the veteran 
fell, possibly breaking a rib.  As noted in Diagnostic Code 
7101, a diagnosis of hypertension can only be made based on 
readings taken two or more times on at least three different 
days, therefore, these findings of significantly elevated 
blood pressure on only two occasions is not sufficient to 
result in a diagnosis of hypertension.  Thus it does not 
appear that the veteran meets the requirements for a 
diagnosis of hypertension for VA purposes.

However, even assuming that the veteran did meet the 
requirements for hypertension; there is no evidence that the 
veteran had any elevated blood pressure readings until over 
30 years after the veteran's separation from service; and no 
evidence has been presented relating any of his elevated 
blood pressure readings to service.  As such, with no 
evidence having been presented to indicate that the veteran 
had any elevated blood pressure readings any earlier than 
over 30 years after his separation from service, and with no 
medical evidence of record linking the veteran's elevated 
blood pressure readings to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for elevated blood pressure.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for post traumatic stress disorder (PTSD) 
is denied.

Entitlement to service connection for skin rashes is denied.

Entitlement to service connection for eyesight disability is 
denied.

Entitlement to service connection for cirrhosis of the liver 
is denied.

Entitlement to service connection for disability exhibited by 
insomnia is denied.

Entitlement to service connection for Hepatitis B is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for temporomandibular joint 
syndrome (TMJ) is denied.

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for neuropathy of the hands 
is denied.

Entitlement to service connection for neuropathy of the feet 
is denied.

Entitlement to service connection for joint disability is 
denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for disability exhibited by 
high blood pressure is denied.


REMAND

As to the veteran's claim of entitlement to an increased 
initial evaluation for the residuals of cancer of the larynx, 
the Board notes that the veteran has indicated that he has 
persistent residuals of larynx cancer more severe than those 
contemplated by his current 30 percent evaluation.  The Board 
notes that the veteran has not received a current VA 
examination to determine the severity of his residuals.  
While the veteran has previously failed to report for an 
examination, as he reports significant residuals of his 
larynx cancer and a willingness to report for a VA 
examination if one is scheduled, the Board finds that the 
veteran should be provided another opportunity to show for a 
scheduled VA examination.  The veteran is advised however, 
that failure to cooperate by reporting for the examination 
may result in the denial of his claim.

Accordingly, the case is REMANDED for the following action:

1. A VA examination should be 
accomplished by an examiner familiar 
with the residuals of cancer.  The 
claims folder, and a copy of this 
remand, should be made available to the 
examiner for review prior to the 
examination, and the examiner should 
indicate that these have been reviewed 
in his report.  The examiner is 
requested to indicate what residuals, 
if any, the veteran currently has that 
are due to his larynx cancer, to 
specifically include whether the 
veteran has an inability to communicate 
by speech, or to speak above a whisper, 
due to his cancer residuals, or whether 
the veteran has any breathing 
restrictions due to his laryngeal 
cancer.  All required testing should be 
undertaken, to include pulmonary 
function testing if warranted.  A 
complete rationale of any opinion 
expressed should be included in the 
examination report.

2. After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review this claim 
on appeal in light of all pertinent 
evidence and legal authority.  The RO 
must review this claim on the merits, 
and provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  If any benefit sought 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


